         Case 2:19-cr-00162-AWA-RJK Document 13 Filed 09/09/19 Page 1 of 3 PageID# 28

AO 472 (Rev. 11/16) Orderof Detention Pending Trial


                                      United States District Court
                                                                   for the

                                                         Eastern District of Virginia

                   United States of America                           )
                                 V.                                   )
                                                                      )      Case No. 2:19mj480
                    Mario Cordeau Parham                              )
                           Defendant                                  )

                                      ORDER OF DETENTION PENDING TRIAL

                                                      Part I - Eligibility for Detention

      Upon the

              13 Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
              r~| Motion of the Government or Court's own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings offact
and conclusions oflaw, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.
                            Part n - Findings of Fact and Law as to Presumptions under §3142(e)

  QJA. Rebuttable Presumption Arises Under 18 U.S.C.§ 3142(e)(2)(previous violator): There is a rebuttable
    presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
           r~l(1)the defendant is charged with one ofthe following crimes described in 18 U.S.C.§ 3142(f)(1):
                  □ (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                      § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                  f~1 (b) an offense for which the maximum sentence is life imprisonment or death; or
                  [~| (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                      Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                      (21 U.S.C. §§ 951-971), or Chapter 705 ofTitle 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                  n (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                    (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                    described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                      jurisdiction had existed, or a combination of such offenses; or
                  □ (e) any felony that is not otherwise a crime of violence but involves:
                    (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                     (Hi) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
           I I (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
                § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
               to Federal jurisdiction had existed; and
           rn (3) the offense described in paragraph (2) above for which the defendant has been convicted was
               committed while the defendant was on release pending trial for a Federal, State, or local offense; and
           r~| (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
               defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                          Page 1 of3
         Case 2:19-cr-00162-AWA-RJK Document 13 Filed 09/09/19 Page 2 of 3 PageID# 29
AO 472 (Rev. 11/16) Order of Detention Pending Trial

  I~IB. Rebuttable Presumption Arises Under 18 U.S.C.§3142(e)(3)(narcotics,firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance ofthe
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses;
            n(1)an offense for which a maximum term ofimprisonment of 10 years or more is prescribed in the
               Controlled Substances Act(21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act(21
               U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C.(46 U.S.C. §§ 70501-70508);
            □ (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
            □ (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
               or more is prescribed;
            O (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
               imprisonment of 20 years or more is prescribed; or
            r~1 (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241,2242, 2244(a)(1), 2245,
               2251,2251 A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(l), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
               2260,2421, 2422,2423, or 2425.

  QC. Conclusions Regarding Applicability of Any Presumption Established Above

            r~l The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
               ordered on that basis. (Part HI need not be completed.)
               OR

            Q The defendant has presented evidence sufficient to rebut the presumption, but after considering the
               presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

  ^By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

  ^By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

      13    Weight of evidence against the defendant is strong
      r~l   Subject to lengthy period of incarceration if convicted
      13    Prior criminal histoiy
      3     Participation in criminal activity while on probation, parole, or supervision
      13    History of violence or use of weapons
      ^     History of alcohol or substance abuse
      □     Lack of stable employment
      r~l Lack of stable residence
      l~l Lack of financially responsible sureties
      n Lack of significant community or family ties to this district
                                                                                                                    Page 2 of3
         Case 2:19-cr-00162-AWA-RJK Document 13 Filed 09/09/19 Page 3 of 3 PageID# 30

AO 472 (Rev. 11/16) OrderofPetention Pending Trial

      |~1 Significant family or other ties outside the United States
        □ Lack of legal status in the United States
        n Subject to removal or deportation after serving any period of incarceration
        □ Prior failure to appear in court as ordered
        r~| Prior attempt(s) to evade law enforcement
        |~| Use of alias(es) or false documents
        r~| Background information unknown or unverified
        13 Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
The Court stated the reasons for detention at the hearing and the record is available for review in the event of an appeal.
The Defendant was charged by criminal complaint with three counts of maliciously conveying false information
regarding explosive materials. According to the government's proffer. Defendant is alleged to have called a local
shipyard at which he worked on three occasions and conveyed a bomb threat. After the government obtained an arrest
warrant but before it could be executed, the Defendant is alleged to have called the shipyard a fourth time conveying
another threat. Upon his arrest, Defedant is alleged to have confessed to making the bomb threats, but suggested he had
been pressured to do so by another co-worker, whom he could not name. Defendant's criminal history includes charges of
robbery, use of a firearm in commission of a felony and conspiracy at age 16 which were nolle prossed, and convictions
for failure to appear (multiple), and trespassing (multiple), which defense counsel proffered stemmed from Defendants
repeated attempts to visit his girlfriend on premises from which he had been banned. In addition, charges are presently
pending in Norfolk for trespass after being forbidden and carrying a concealed weapon. Defendant was on unsupervised
probation at the time he is alleged to have committed the pending offenses in Norfolk, and was on bond for those charges
at the time of the alleged offenses in the instant case. According to the pretrial services report. Defendant may have a
problem with substance abuse and may have some involvement with gangs, although the Norfolk gang unit was not aware
of such involvement. Defendant's mother was proffered as a potential third party custodian, but he was living with her at
the time he allegedly made these bomb threats, and given the ubiquitousness of cell phones, the Court cannot assure that
Defendant would not have accesss to one were he released. In li^t of all the relevant factors, there are no conditions or
combination of conditions that will assure the safety of others or the community, or assure that Defendant will appear at
future court proceedings.




                                               Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or seizing sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the
person in charge of the corrections facility must deliver the defendant to a United States Marshal fot          purpose of an
appearance in connection with a court proceeding.

Date;                 09/09/2019
                                                                            United States Magistrate Judge




                                                                                                                      Page 3 of3
